Citation Nr: 1141368	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for status post total left knee arthroplasty, from February 1, 2008.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case has previously come before the Board.  In December 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a March 2007 rating decision shows that the AOJ assigned a temporary total evaluation for left knee arthroplasty based on surgical treatment necessitating convalescence, from December 19, 2006, and a single 30 percent rating was assigned for the left knee disability, status post total knee arthroplasty, effective February 1, 2008.  The Board notes that since the assignment of the 30 percent rating for left knee arthroplasty does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.  

The Veteran's psychiatric disability and TDIU claims are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

From February 1, 2008, residuals of total left knee arthroplasty are manifested by no more than intermediate symptoms, to include pain, with objective findings of range of motion from 0 to 120 degrees.  The Veteran does not have actual, or the functional equivalent of, extension limited to 15 degrees and there is no competent evidence of nonunion of the tibia and fibula, or ankylosis.  


CONCLUSION OF LAW

From February 1, 2008, the criteria for a rating in excess of 30 percent for residuals of total left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the Veteran's claims of entitlement to a higher evaluation for a left knee disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Thus, VA's duty to notify in this case has been satisfied. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  Here, during the hearing, although the VLJ did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's left knee disability was more severe than currently evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked, specifically asking the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and he has not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was afforded a relevant VA medical examination in January 2011.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  38 C.F.R. § 4.40 (2011).  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, more or less movement than normal, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Some factors considered include pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a , Diagnostic Code 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id. 

Under Diagnostic Code 5256, ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more, warrants a 60 degrees evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation, and ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Id.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2011). 

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2011).  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5261 (2011).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.7, Plate II (2011).  

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Initially, the Board finds the AOJ complied with the December 2010 remand.  The Veteran was afforded a VA examination and the opinion provided is adequate; recent relevant VA treatment records have been associated with the claims file; and the claim was readjudicated.  There is sufficient evidence for the Board to proceed to a determination.  

The Veteran asserts that a rating in excess of 30 percent is warranted for service-connected status post left knee arthroplasty, from February 1, 2008.  Having considered the evidence, the Board finds a higher rating is not warranted at any time during the relevant period.  

Following total left knee arthroplasty in 2006, a temporary total evaluation was assigned from December 19, 2006, under 38 C.F.R. § 4.30, followed by a schedular 30 percent evaluation, from February 1, 2008, under Diagnostic Code 5055.  The Board notes that a temporary total evaluation is a type of staged rating assigned to reflect convalescence in this case, without regard to the other provisions of the rating schedule, and followed by the appropriate schedular evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007) (separate ratings for separate periods of time based on facts found).  The Board further notes that while the period of time during which the 100 percent evaluation was assigned is not on appeal, the facts during this period of time have been considered by the Board.  

The December 2008 and January 2011 VA examination reports note no joint ankylosis.  Thus, a higher rating is not warranted under Diagnostic Code 5256.  

In addition, a higher rating is not warranted under Diagnostic Code 5262 as the competent evidence does not show impairment of the fibia and tibula.  Rather, no pain over other the lower extremities other than right knee pain, was noted in a December 2010 VA record, and no loss of a bone or part of a bone in the lower extremity was noted on VA examination in January 2011.  

The Board notes that x-ray examination of the left knee in January 2011 showed no change since the December 2008 VA x-ray examination, the impression of which was degenerative joint changes in the medial compartment, and a December 2008 private x-ray examination of the left knee was noted to show continued satisfactory position and alignment of all components without interface problems.  In addition, private x-ray examination in December 2009 and February 2011 of the left knee was noted to show satisfactory fit, fixation, and provisions of all components without interface problems.  

In addition, left knee flexion was to 120 degrees and extension was to 0 degrees and noted to be normal on VA examination in December 2008, and the January 2011 VA examination report reflects left knee flexion from 0 to 130 degrees and extension to 0 degrees and noted to be normal.  Private records reflect full extension with 120 degrees of flexion and no extensor lag in December 2008; left knee extension to 0 degrees with flexion to 120 degrees in December 2009; and left knee extension to 0 degrees and flexion to 120 degrees in February 2011.  Thus, a higher evaluation is not warranted based on actual limitation of motion.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In that regard, the December 2008 VA examination report notes and a normal gait, with no limitation on standing or walking and no evidence of abnormal weight bearing, and range of motion was noted to be limited by body habitus.  In addition, while a moderate effect was noted in association with exercise, sports, and driving, only a mild effect on chores, shopping, recreation, traveling, dressing and toileting was noted, with no effects on grooming and feeding.  Flare-ups with cold weather were reported to be mild, and while left knee pain and stiffness were noted, there was no left knee deformity, giving way, instability, incoordination, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  The December 2008 report of examination further notes no crepitation, no mass behind the knee, no clicks or snaps, no grinding, and no patellar abnormality.  In addition, while bony joint enlargement was noted, no bumps consistent with Osgood-Schlatter's disease were reported, McMurray's test was noted to be absent, and no abnormal tenson or bursae or other abnormalities were reported.  

The Board notes that while a June 2009 private record notes a left knee scar and chronic left knee pain resulting in severe painful motion and some weakness in the extremity, objective findings were noted to include mild limited range of motion with medial knee tenderness with palpation, and no overt effusion or erythema was noted.  In addition, anterior and posterior drawer test was negative and valgus and varus stress test was negative.  

Further, a December 2009 private report notes a good functional result following the left knee total arthroplasty, and while complaints of difficulty with significant walking on regular ground were noted, the doctor reported left knee alignment was anatomic, no joint line tenderness or effusion was identified, and the left knee was noted to be nonirritable with stress.  In addition, ballottement of components was noted to be negative and neurovascular status intact.  

Significantly, the January 2011 VA examiner reported improved range of motion in the left knee since December 2008 resulting in good functional capacity and muscle tone and strength, and no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion were noted.  It was further noted that the Veteran was able to ambulate without difficulty, able to get on and off the examination table without difficulty, and able to get dressed and maintain all activities of daily living without difficulty.  Additionally, a February 2011 private report notes that while the Veteran related left medial knee pain, he remained active and was ambulatory without an aid for walking, and no swelling or effusion was identified.  The report of examination reflects that left knee alignment was neutral, that the left knee was stable, and that no assistive device was used, and recommendations included low impact activities, as tolerated.  

The Veteran's 30 percent rating, from February 1, 2008, for the left knee contemplates significant knee disability.  There competent and probative evidence does not establish severe instability following the total knee replacement, from February 1, 2008, or that the left knee has been manifested by more than moderate residuals of weakness, pain or limitation of motion at any time during the relevant period.  

To the extent that interference with employment due to the left knee has been asserted, to include as reflected in the Veteran's testimony to the effect that he was unable to stand for more than 15 minutes and walk more than 40 yards, Transcript at 16-17 (2010), the Board notes that in a December 2006 report, the Veteran's private doctor stated that the Veteran was expected to eventually be able to return to work, albeit in a restricted capacity, and while the same doctor, in June 2008, stated that functional limitations related to his total knee arthroplasty rendered him unable to be considered for full-time competitive work, the December 2008 VA examiner stated that decreased mobility and pain limited occupations to those which required standing for no greater than one hour, walking no farther than 250 yards, lifting no greater than 50 pounds, with no climbing and no twisting, not that he was unable to work due solely to the left knee disability.  Further, while it was asserted at the hearing that the SSA disability determination was based on the left knee, the May 2009 SSA determination reflects a primary diagnosis of affective/mood disorders and a secondary diagnosis of disorders of the back.  

In addition, the January 2011 VA examiner found no significant effects on the Veteran's occupation due to the service-connected left knee disability, and specifically, that it did not render the Veteran unable to secure or maintain gainful employment.  The Board notes that the issue of entitlement to a TDIU due to service-connected disabilities is the subject of the remand below.  Regardless, the 30 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to total left knee arthroplasty.  38 C.F.R. § 4.1.  

The Board notes that with regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected left knee disability are contemplated in the 30 percent rating assigned, from February 1, 2008.  The competent and probative evidence does not establish that pain, due to disability of the left knee, causes functional loss greater than that contemplated by the 30 percent evaluation assigned by the RO effective, February 1, 2008.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  

In this case, the Board has accorded more probative value to the VA opinions.  The rationales for the opinions provided are based on objective findings and reliable principles, and are supported by VA treatment records.  The Board notes that the objective/clinical VA findings are not inconsistent with the findings reflected in the private reports.  

The Board notes that in determining whether a higher evaluation is warranted for the service-connected left knee disability, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no basis upon which to assign a higher evaluation.  

The preponderance of the evidence is against a rating in excess of 30 percent under February 1, 2008.  Consequently, the benefits sought on appeal are denied. 

Extraschedular Consideration

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected left knee disability produces such an unusual or exceptional disability picture at any time that the symptoms are not addressed by VA's rating schedule and require consideration of an extraschedular evaluation.  Although the Veteran underwent total left knee arthroscopy, such does not constitute frequent hospitalization under 38 C.F.R § 3.321(b)(1) and a temporary total evaluation was assigned for convalescence.  In addition, the competent evidence does not establish marked interference with employment due to the left knee disability.  The Board notes that in a December 2006 report, the Veteran's private doctor stated that the Veteran was expected to eventually be able to return to work, albeit in a restricted capacity, and while the same doctor, in June 2008, stated that functional limitations related to his total knee arthroplasty rendered him unable to be considered for full-time competitive work, the December 2008 VA examiner stated that decreased mobility and pain limited occupations to those which required standing for no greater than one hour, walking no farther than 250 yards, lifting no greater than 50 pounds, with no climbing and no twisting, not that he was unable to work due solely to the left knee disability.  Moreover, the January 2011 VA examiner found no significant effects on the Veteran's occupation due to the service-connected left knee disability, and specifically, that it did not render the Veteran unable to secure or maintain gainful employment.  The Board finds the competent and probative evidence does not establish marked interference with employment due to the left knee disability.  Accordingly, referral for an extraschedular rating is not warranted.  


ORDER

A rating in excess of 30 percent, from February 1, 2008, for residuals of total left knee arthroplasty, is denied. 


REMAND

The Veteran asserts entitlement to service connection for psychiatric disability and to a TDIU.  VA and private treatment records reflect various diagnoses, to include PTSD, bipolar disorder, and adjustment disorder, not otherwise specified.  The Court has held that claims for service connection for a specific psychiatric disorder, in that case, PTSD, encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2011).  In addition, it is unclear whether service connection is warranted on a secondary basis for psychiatric disability given that he was diagnosed as the February 2011 VA psychiatric examination report shows that the Veteran was diagnosed as having bipolar disorder and on Axis III the examiner cited the Veteran's left knee disability and on Axis IV he noted the Veteran's "physical" problems.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Further, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  

If, however, a Veteran's stressor is unrelated to fear of hostile military or terrorist activity, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting information from an independent source, such as service records, that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Sizemore  v. Principi, 18 Vet. App. 264, 270 (2004) (a Veteran's lay testimony alone is insufficient proof of a noncombat stressor).  The available sources for corroboration of a claimed stressor are not directly limited to service records and may also include sources of evidence such as competent lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that he has PTSD as a result of an in-service stressor consistent with the places, types and circumstances of his service, as well whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Thus, the Veteran should be afforded a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claims on appeal.  

2.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature, extent, onset and etiology of any identified psychiatric disorder, to include PTSD.  The claims folder must be made available and reviewed by the examiner.  All necessary tests should be conducted.  The examiner is requested to offer an opinion as to the etiology and/or onset of any diagnosed psychiatric disorder.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service, and if PTSD is diagnosed, the stressor upon which the diagnosis is based should be identified.  

The examiner must also opine as to whether it is at least as likely as not that any psychiatric disability found to be present, or diagnosed during the appellate period, was caused or aggravated by a service-connected disability, to include in the aggregate (service connection is in effect for left knee disability, tinnitus and bilateral hearing loss).

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  After completion of the above, readjudicate the Veteran's claims.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


